    Case 3:21-cv-00820-E Document 1 Filed 04/09/21         Page 1 of 27 PageID 1



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

SARA RANA               §
        Plaintiff,      §
                        §
v.                      §
                        §
UT SOUTHWESTERN MEDICAL §                             (JURY DEMANDED)
CENTER                  §
                        §
        Defendant       §

    PLAINTIFF’S ORIGINAL COMPLAINT, APPLICATION FOR A
  TEMPORARY RESTRAINING ORDER, TEMPORARY INJUNCTION,
                  PERMANENT INJUNCTION

TO THE HONORABLE JUDGE OF SAID COURT:

      NOW COMES SARA RANA, Plaintiff, by and through her counsel of record,

Christopher Tritico and Ron Rainey, Tritico Rainey, PLLC and Giana Ortiz, The

Ortiz Law Firm, complaining of UT SOUTHWESTERN MEDICAL CENTER and

files this Original Complaint and Jury Demand.

                                       I.
                                    SUMMARY
      1.     Plaintiff Sara Rana is a current student at Defendant UT Southwestern

Medical Center.      Ms. Rana has completed the first two years of Defendant’s

curriculum and has passed every course she has taken. UT Southwestern has

instituted an arbitrary policy that its students sit and pass the Step 1 exam at the end

of the second year although, the National Board of Medical Examiners, the Texas

                                           1
    Case 3:21-cv-00820-E Document 1 Filed 04/09/21        Page 2 of 27 PageID 2



Health and Occupations Code and the Texas Board of Medical Examiners have no

such timing requirement. Ms. Rana is not only a student at UT Southwestern, she is

and has been under the care of Defendant’s faculty and staff for mental health

problems that began as early as 2018.

      2.     In March of 2020, Ms. Rana was studying to sit for the Step 1 exam.

However, due to the pandemic, the Step 1 exam was postponed. Ms. Rana was

rescheduled to take the exam in July of 2020.

      3.     As the exam approached and the pressure mounted, Ms. Rana’s mental

health deteriorated.     In July of 2020, Ms. Rana was denied requested

accommodations pursuant to the Americans With Disabilities Act and section 504

of the Rehabilitation Act. Defendant forced Ms. Rana to sit for the exam while she

was being treated for mental health disorders in a clinical setting even though the

deadline is arbitrary and unrelated to the school’s curriculum. As you can imagine,

Ms. Rana failed the exam and the decline in her mental health continued.

      4.     After UT Southwestern directed Ms. Rana to take the test, against the

advice of its own clinical staff who recommended reasonable accommodations, it

ultimately granted Ms. Rana medical leaves of absence. However, each medical

leave of absence only applied to the medical school curriculum and each leave of

absence required her to prepare for and sit for the Step 1 test while on medical leave.

UT Southwestern directed Ms. Rana to prepare for and take the Step 1 exam even


                                          2
    Case 3:21-cv-00820-E Document 1 Filed 04/09/21       Page 3 of 27 PageID 3



though UT Southwestern acknowledged Ms. Rana was disabled due to her current

mental health.    While UT Southwestern appeared to provide a reasonable

accommodation on paper, UT Southwestern actually denied Ms. Rana any

accommodation. The failure to extend the arbitrary deadline regarding the Step 1

exam caused Ms. Rana to suffer undue pressure and harm. UT Southwestern

continued to deny Ms. Rana the reasonable accommodation by forcing her to study

for the Step 1 exam each time it extended her medical leave.

      5.     In March of 2021, UT Southwestern refused to provide Ms. Rana with

reasonable accommodations as it completely denied her request for an extension of

her medical leave, an extension of the arbitrary Step 1 exam deadline and a request

to allow her to retake the second year of medical school. This treatment is disparate

as to Ms. Rana as other students have been allowed these and other reasonable

accommodations. Furthermore, UT Southwestern discriminated against Ms. Rana

based solely on her disability and in violation of the Americans With Disabilities

Act and section 504 of the Rehabilitation Act.

      6.     UT Southwestern has denied Ms. Rana’s accommodations contending

the Step 1 test must be completed within its own arbitrary deadline of one year from

the last date of the preparation period which is set by UT Southwestern alone. UT

Southwestern has held fast to this arbitrary deadline and will not consider the time

for which Ms. Rana was on medical leave, the four months the Step 1 test was


                                          3
    Case 3:21-cv-00820-E Document 1 Filed 04/09/21       Page 4 of 27 PageID 4



delayed due to the Covid-19 pandemic, nor the period of time Ms. Rana was not

receiving the proper medication.

       7.     At this time, Ms. Rana is attending a Step 1 preparation course and is

scheduled to take the Step 1 test on June 29, 2021.

       8.     Even though Ms. Rana was physically unable to take the Step 1 exam

due to her disability, the UT Southwestern Student Promotions Committee is set to

consider Ms. Rana’s status as a student on April 14, 2021. Should the Student

Promotions Committee dismiss Ms. Rana from UT Southwestern, she will be

ineligible to sit for the Step 1 Exam on June 29, 2021 and her chances at being

accepted into another medical program small and any chance at a career in medicine

is in all practicality over.

       9.     Ms. Rana has filed this action not only seeking damages for UT

Southwestern’s clear violation of both the Americans With Disabilities Act and

section 504 of the Rehabilitation Act, but also enjoining UT Southwestern from

taking any action with regard to Ms. Rana’s status as a student until the disability

may be lifted and/or after Ms. Rana has had the opportunity to take the Step 1 exam

on June 29, 2021 and Step 1 grades have been calculated and distributed.




                                          4
    Case 3:21-cv-00820-E Document 1 Filed 04/09/21       Page 5 of 27 PageID 5



                                       II.
                                     PARTIES

      10.    Plaintiff Sara Rana is an individual residing in Dallas County, Texas.

Plaintiff is a second-year medical student at the University of Texas Southwestern

Medical Center.

      11.    Defendant University of Texas Southwestern Medical Center (“UT

Southwestern”) is created under the authority of the Texas Legislature and is a

component institution of the University of Texas System.             Defendant UT

Southwestern is under the management and control of the board of regents of the

University of Texas System. TEX. EDUC. CODE § 74.101 et seq. UT Southwestern

is authorized to receive federal funds and does in fact receive federal funds. TEX.

EDUC. CODE § 74.103. UT Southwestern is located in Dallas County, Texas at 5323

Harry Hines Boulevard, Dallas, Texas 75390. and may be served with process by

serving its chief executive officer, the Chancellor of the University of Texas, James

B. Milliken at his office located at 210 West 7 th Street, Austin, Texas 78701 or

wherever he may be found. Plaintiff also seeks service on the President of UT

Southwestern, Daniel K. Podolsky, M.D. at his office located at 5323 Harry Hines

Boulevard, Dallas, Texas 75390 or wherever he may be found. Furthermore,

Plaintiff requests service on Ken Paxton, Attorney General of Texas at his office

located at 209 West 14th Street, 8th Floor, Austin, Texas 78701 or wherever he may

be found. Citations are requested at this time.
                                          5
     Case 3:21-cv-00820-E Document 1 Filed 04/09/21                 Page 6 of 27 PageID 6



                                        III.
                              JURISDICTION AND VENUE

       12.     This court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

as the present suit invokes federal question jurisdiction pursuant to 42 U.S.C. §

12132-34 of the Americans with Disabilities Act and section 504 of the

Rehabilitation Act of 1973.

       13.     Pursuant to the foregoing jurisdiction, venue is proper for the

prosecution of this action in the United States District Court for the Northern District

of Texas. The acts and events made the basis of the present coplaint occurred within

Dallas county, Texas.

                                               IV.
                                             FACTS1

                  The United States Medical Licensing Examination

A.     State Statutory Requirements.

       14.     The Texas legislature has enacted parameters limiting those who may

practice medicine within the state of Texas. One such requirement is passing an

approved examination. Section 155.051 of the Tex. Occ. Code provides “an

applicant for a license to practice medicine in this state must pass each part of an

examination described by Section 155.0511(2), (3), (4), (6), or (7) within seven



1
  Please see Plaintiff’s Affidavit in support of the following facts. A true and correct copy is
attached hereto as “Exhibit A.”
                                                 6
     Case 3:21-cv-00820-E Document 1 Filed 04/09/21       Page 7 of 27 PageID 7



years.”2 Subsection 155.0511(7) specifically provides passing the United States

Medical Licensing Examination (“USMLE”) satisfies the requirements of Section

115.051.3

       15.     The tests delineated within Section 155.0511 contain parts or steps.

Section 155.056(a) provides “an applicant must pass each part of an examination

within three attempts.”4

B.     The Texas Board of Medical Examiners.

       16.     The Texas Board of Medical Examiners, as authorized by the

Legislature, adopts rules and bylaws to govern its proceedings, perform its duties,

and regulate the practice of medicine in Texas. See Tex. Occ. Code § 153.001.5 The

Board of Medical Examiners has set restrictions on the time within which a person

has to pass the three Steps of the USLME and the number of times a person may sit

for the USMLE. Pursuant to 22 Tex. Admin. Code § 163.6(b)(1), “An applicant must

pass each part of an examination listed in subsection (a) of this section within three

attempts.”6 22 Tex. Admin. Code § 163.6(c)(1) reiterates the applicant has 7 years

within which to pass all parts of the USMLE.7




2
  See Exhibit 1
3
  See Exhibit 2
4
  See Exhibit 3.
5
  See Exhibit 4.
6
  See Exhibit 5.
7
  See Exhibit 5.
                                          7
       Case 3:21-cv-00820-E Document 1 Filed 04/09/21        Page 8 of 27 PageID 8




C.       United States Medical Licensing Examination (“USMLE”).

         17.     The United States Medical Licensing Examination is co-sponsored by

the Federation of State Medical Boards and the National Board of Medical

Examiners. Licensing authorities across the United States rely upon the USMLE to

help evaluate the qualifications of individuals seeking an initial license to practice

medicine.8 The USMLE is a three "Step" exam.9 Candidates who have passed all

components of the USMLE may apply for a license to practice medicine in the

United States and its territories.

         18.     Step 1 is a multiple-choice test designed to measure basic science

knowledge. Most of the questions require the examinee to interpret graphic and

tabular material, to identify gross and microscopic pathologic and normal specimens,

and to solve problems through application of basic science principles. The grading

of the Step 1 exam is a numerical grade.

         19.     Step two consists of two parts. Step 2 CK assesses an examinee’s ability

to apply medical knowledge, skills, and understanding of clinical science essential

for the provision of patient care under supervision and includes emphasis on health

promotion and disease prevention. Step 2 CS uses standardized patients to test



8
    See Exhibit 6.
9
    See Exhibit 6.
                                             8
     Case 3:21-cv-00820-E Document 1 Filed 04/09/21            Page 9 of 27 PageID 9



medical students and graduates on their ability to gather information from patients,

perform physical examinations, and communicate their findings to patients and

colleagues.

       20.      Step 3 assesses the ability of a student to apply medical knowledge and

understanding of biomedical and clinical science essential for the unsupervised

practice of medicine, with emphasis on patient management in ambulatory

settings.     The test reflects the clinical situations that a general, as-yet

undifferentiated, physician might encounter within the context of a specific setting.

       21.      The USMLE provides restrictions on the time within which a student

must pass the various Steps of the USMLE and the number of attempts a student has

to pass each individual step. The USMLE provides:

             1. “You are ineligible to take a Step or Step Component if you
                have made six or more prior attempts to pass that Step or Step
                Component, including incomplete attempts.” 10

             2. “. . . Step 1 and Step 2 can be taken in any order. . . .”11

             3. “Most medical licensing authorities require completion of
                USMLE Steps 1, 2, and 3 within a seven-year period, which
                begins when you pass your first Step.”12

             4. “You may take the same examination no more than three
                times within a 12-month period. Your fourth and subsequent
                attempts must be at least 12 months after your first attempt


10
   See Exhibit 7.
11
   See Exhibit 7
12
   See Exhibit 7
                                               9
     Case 3:21-cv-00820-E Document 1 Filed 04/09/21      Page 10 of 27 PageID 10



               at that exam and at least six months after your most recent
               attempt at that exam.13

        22.    Additionally, a medical student is not eligible to sit for the USMLE if

the student is dismissed or withdraws from medical school.

              If you are dismissed or withdraw(n) from medical school,
              you are not eligible for the USMLE, even if you are
              appealing the school’s decision to dismiss you or are
              otherwise contesting your status.14 (Emphasis added).

        23.    The USMLE announced, beginning in January of 2022, the grading of

the Step 1 exam will be changed from a numerical grade system to a pass/fail grade.

The USMLE found students put so much emphasis on getting a high USMLE Step

1 score, they often skimmed the medical school curriculum that they deemed to be

not as relevant in order to get the maximum score on the USMLE Step 1.15 Another

motivating factor behind making this change was due to fears over the mental health

of students. According to Humayun Chaudhry, DO, MACP, President and CEO of

the FSMB, the new policies will “address concerns about Step 1 scores impacting

student well-being and medical education.”16

        24.    The Board identified the primary purpose of issuing numerical grades

for the USMLE as:




13
   See Exhibit 7
14
   See Exhibit 8.
15
   See Exhibit 9.
16
   See Exhibit 9.
                                           10
      Case 3:21-cv-00820-E Document 1 Filed 04/09/21           Page 11 of 27 PageID 11



                Primary Purpose An examinee’s USMLE scores are reported
                to medical licensing authorities for their use in the decision to
                grant a provisional license to practice in a post-graduate training
                program and the decision to grant an initial license for the
                independent practice of medicine. This is the primary intended
                purpose of USMLE scores.17

          25.     The Board expressed that the USMLE has grown to be used for a

secondary purpose for which it was not designed.

                Secondary Purposes Trends in medical education have
                increased examinee efforts to maximize their USMLE
                performance as demonstrated through the numeric score. These
                trends include limited residency training slots, particularly in
                certain specialties, as well as medical schools' adoption of
                pass/fail grading for foundational curricula. Because residency
                programs use USMLE scores as a means to screen and select
                applicants, examinees strive to obtain the highest possible
                scores.

                This use of the score is considered a secondary use of USMLE
                scores. USMLE was not designed for these purposes and the
                program did not envision the markedly increased reliance on
                numeric scores in graduate medical education. Program
                directors acknowledge the limitations of using USMLE scores
                for residency selection, but justify the practice given USMLE’s
                position as a nationally standardized measure of knowledge and
                skills and as the only common metric by which to evaluate all
                applicants.

                Medical Schools This emphasis on maximizing USMLE
                scores has led medical school students to the perception of a
                "parallel curriculum" to the curriculum of their medical
                schools. Students engage in their school’s curriculum while
                simultaneously preparing for what is perceived to be "other
                material" important for achieving high scores on the USMLE
                assessments.

17
     See Exhibit 6.
                                                11
      Case 3:21-cv-00820-E Document 1 Filed 04/09/21          Page 12 of 27 PageID 12




                In addition, medical school faculty and staff have noted
                potentially negative effects of preparation for high-stakes
                testing on student well-being.18
D.        UT Southwestern

          26.     UT Southwestern requires passage of the USMLE for graduation. The

Student Performance Committee adopted policies regarding the passage of the

USMLE.

                 SPC Policy on Graduation Requirements of USMLE Passage

                 Passage of the USMLE Steps l, 2 Clinical Skills (CS) and 2
                 Clinical Knowledge (CK) examinations is required for
                 graduation from UT Southwestern Medical Center with a
                 doctor of medicine degree. Although they can be taken in any
                 order, there is a natural sequence to these examinations. In
                 order to ensure the timely and successful completion of
                 USMLE graduation requirements, all medical school
                 students must adhere to this policy.

                 UT Southwestern is committed to supporting students'
                 success in completion of the USMLE Step-examinations and
                 acquisition of residency training. Based on careful analysis,
                 an approach with earlier cumulative assessments and
                 required demonstrated competency of knowledge in courses
                 preceding the step examinations will enhance students'
                 performance and overall achievement on the step
                 examinations. The following requirements have been
                 approved by the MEEC.

                                              ***

                      3. The Step I Prep course for all students will last 6
                      weeks. No more than one two-week extension will be

18
     See Exhibit 6.
                                                12
Case 3:21-cv-00820-E Document 1 Filed 04/09/21      Page 13 of 27 PageID 13



          considered by the Step 1 Prep course director. Petitions
          for additional time must be made to the Student
          Promotions Committee.

          4. Students must sit for the USMLE Step 1 during their
          scheduled Step l Preparation period. Students must sit
          for the USMLE Step 2 CK exam by the last date of
          period 3 of their post-clerkship year. Students must sit
          for the USM LE Step 2 CS exam by the last date of
          period 3 of their post-clerkship year.

          5. Students who fail the USMLE Step I exam, USMLE
          Step 2CK, or USMLE Step 2 CS exam must meet with
          an Associate Dean for Student Affairs within two weeks
          of receipt of the test results to develop a schedule and
          plan to retake and pass the exam.

            a. Under most circumstances, the student will be
               allowed to complete the clerkship in which the
               student is currently enrolled but will then be
               removed from participation in future
               clerkships/rotations until the student registers
               and sits for the failed USMLE exam again.
               Should a student fail the exam a second time,
               they will be removed from coursework and
               reviewed by the Student Promotions
               Committee. The student will not return to the
               curriculum until they receive a passing score
               (with the exception of CS).

            b. Options for students during the period when
               they are removed from participation are to
               enroll in an independent study program (ISP)
               or apply for a leave of absence pursuant to UT
               Southwestern policies (e.g. EDU-120 Non-
               medical Leaves of Absence or EDU-103
               Learners with Disabilities).

            c. During an approved LOA the student is
               responsible for regularly (at least monthly)
                                     13
Case 3:21-cv-00820-E Document 1 Filed 04/09/21      Page 14 of 27 PageID 14



               communicating with the Associate Deans for
               Student Affairs regarding exam preparation,
               study progress, practice test scores, and plans
               to register and sit for the failed exam. Failure
               to communicate with the Associate Deans for
               Student Affairs or to timely register or sit for
               the failed exam again may result in review by
               the SPC and possible additional action, up to
               and including dismissal.

          6. A passing score for UMSLE Step I and Step 2 CS and
          CK must be received in the Office of Enrollment
          Services prior to the date of graduation in order for a
          student to participate in the graduation ceremony.

          7. Any of the following will result in immediate review
          by the SPC and possible action, up to and including
          dismissal:

              a. A student fails to sit for any USMLE exam
                 by their deadline;

              b. A student is unable to pass any USMLE
                 exam within 1 year (from the last date of
                 their scheduled test prep period for USMLE
                 Step I);

              c. A student is unable to pass any USMLE
                 exam in 2 attempts; or,

              d. A student will be unable to graduate because
                 USMLE requirements were not met.

          8. Students seeking modification of the requirements in
          this policy due to medical condition or disability must
          submit a request for accommodation in accordance with
          EDU-103 Learners with Disabilities as soon as the
          student becomes aware modification is needed.



                                     14
     Case 3:21-cv-00820-E Document 1 Filed 04/09/21       Page 15 of 27 PageID 15



                9. Students seeking modification of the requirements in
                this policy for reasons unrelated to a medical condition
                or disability may submit a written request to the
                Associate Dean of Student Affairs. The Associate Dean
                may give written approval to modify the requirements
                in this policy if the Associate Dean determines there are
                extreme extenuating circumstances.

                10. Students whose USMLE requirements have been
                modified must have a passing score prior to the start of
                the next academic year or prior to return from an
                approved LOA in order to continue in the program.
                Failure to timely achieve a passing score will result in
                immediate review by the SPC for possible action, up to
                and including dismissal.19

                 Ms. Rana’s Medical Condition and Accommodation

        27.    Ms. Rana was admitted to UT Southwestern Medical School in 2018.

Ms. Rana performed well in her first two years of medical school, passing all courses

in the 2018-19 year and the 2019-20 academic year.20

        28.    Although Ms. Rana performed well in her first two years, the pressure

to perform was not without consequences. Since 2018 Ms. Rana had been under the

care of UT Southwestern Medical Center psychiatrists Jessica Moore, M.D. and

Elizabeth Dodge, M.D.21 As noted by Dr. Moore, “Since February 2020, she’s had




19
   See Exhibit 10.
20
   See Exhibit 11.
21
   See Exhibit 12.
                                           15
     Case 3:21-cv-00820-E Document 1 Filed 04/09/21        Page 16 of 27 PageID 16



increasing impairments in working memory, perceptual reasoning, reading

comprehension, and processing speed and likely decline in full scale-IQ.”22

        29.     UT Southwestern scheduled Ms. Rana’s test prep period for the

USMLE Step 1exam to begin on January 27, 2020,23 with an exam date of March

20, 2020.

        30.     In March, with the Covid-19 spreading across the country, testing

facilities shut down.24, 25,    , . Ms. Rana’s Step 1 exam was rescheduled for July
                               26 27



10, 2020.

        31.     On July 8, 2020, one day before a scheduled follow up with Dr. Dodge,

UT Southwestern’s Student Performance Committee “met to review [Ms. Rana’s]

status with respect to meeting the requirements on the Medical School’s USMLE

policy.” The Committee held:

              The Committee decided that you have already been provided
              ample extended time to prepare for the examination and did not
              feel there were sufficient grounds for further extending your
              USMLE deadlines. In order to meet USMLE policy
              requirements, you must sit for the examination, as scheduled,
              on July 10, 2020. Failure to do so may prompt additional review
              and action by the Committee, up to and including dismissal.28


22
   See Exhibit 12.
23
   See Exhibit 13.
24
   See Exhibit 14.
25
   See Exhibit 15.
26
   See Exhibit 16.
27
   See Exhibit 17.
28
   See Exhibit 18.
                                            16
      Case 3:21-cv-00820-E Document 1 Filed 04/09/21         Page 17 of 27 PageID 17



          32.     On July 9, 2020, at a follow up visit with Ms. Rana, Dr. Dodge notes

Ms. Rana reported anxiety, excessive worry, restlessness, easily fatigued, difficulty

concentrating, muscle tension and sleep disturbances. Dr. Dodge reports diagnosis

of adjustment disorder with anxiety and concentration deficit. Dr. Dodge states she

“will request a 4-6 week schedule accommodation for Sara to postpone STEP 1

test.”29

          33.     On July 9, 2020, UT Southwestern’s Academic Accommodations

Advisory Committee (AAAC) met to discuss “Accommodations Due to Disability”

for Ms. Rana. The AAAC issued a Memorandum providing:

                UT Southwestern has reviewed your Formal Request of
                Accommodations Due to Disability, along with the supporting
                documentation from your Health Care Professional. Pursuant to
                EDU-103 Reasonable Accommodations for Qualified
                Applicants and Learners with Disabilities, you have been
                approved to receive the following accommodation(s):

                 • You are approved for a deferral beginning July 9,
                   2020 through July 26, 2020 to meet with your health
                   care professional.

                 • You must sit for the USMLE Step 1 exam by July 26,
                   2020. It is your responsibility to register for the exam
                   in order to satisfy this requirement. You must meet all
                   USMLE requirements as stipulated by the Medical
                   School’s USMLE policy.
                                              ***



29
     See Exhibit 19.
                                              17
      Case 3:21-cv-00820-E Document 1 Filed 04/09/21     Page 18 of 27 PageID 18



                • You must undergo neuropsychological testing
                  recommended by your health care provider.30

          34.    The AAAC clearly states “UT Southwestern has reviewed your Formal

Request of Accommodations Due to Disability, along with the supporting

documentation from your Health Care Professional.” Apparently the AAAC,

during the review of Ms. Rana’s medical records, missed Dr. Dodge’s

recommendation of a 4-6 week schedule accommodation for Sara to postpone STEP

1 test.” Instead, the AAAC provided Ms. Rana a 2 week and 2-day extension. The

effect of the AAAC’s directive was to give Ms. Rana an extension due to a disability

but also require that Ms. Rana study and sit for the Step 1 exam while suffering from

that disability during the accommodation period. The effect was no accommodation.

The outcome should have been obvious to the AAAC.

          35.    On July 26, 2020, as ordered by the AAAC, Ms. Rana sat for the Step

1 exam. Of course, she failed. AAAC’s directive that Ms. Rana sit for the Step 1

exam on July 26, 2020 and the negative impact that decision had on Ms. Rana’s

health was clearly foreseeable. Her condition deteriorated.

          36.    At her next visit with Dr. Dodge on August 18, 2020, Ms. Rana was

accompanied by her father and mother. 31 Mr. Rana reported that Ms. Rana’s “level

of anxiety is much higher than previously reported” by Ms. Rana. “She cried all day


30
     See Exhibit 20.
31
     See Exhibit 21.
                                           18
      Case 3:21-cv-00820-E Document 1 Filed 04/09/21        Page 19 of 27 PageID 19



the days leading up to the exam and the day of the exam she cried throughout it and

‘felt terrible.’ She reports trouble focusing, being overwhelmed with negative

thoughts as soon as she sits down take a test like ‘I don’t know any of this’ and then

‘my mind goes blank.’” Dr. Dodge diagnosed Ms. Rana with adjustment disorder

with anxiety and attention and concentration deficit.

          37.     On August 31, 2020, the AAAC met again to consider accommodations

due to disability for Ms. Rana.

                UT Southwestern has reviewed your Formal Request of
                Accommodations Due to Disability, along with the supporting
                documentation from your Health Care Professional. In
                accordance with EDU-103 Learners with Disabilities, the
                accommodations described below have been approved:


                1. You will be placed on an approved Leave of Medical
                   Absence from UT Southwestern Medical School
                   beginning August 31, 2020 for a period of three months
                   (3) ending December 11, 2020 This leave of absence will
                   result in an extension of your training. . . .
                                            ***
                2. Prior to your return to the program, you must do the following:
                                              ***
                      f. You must sit for USMLE Step 1 exam by
                          November 11, 2020. . . . You must have a
                          passing score before you may return to the
                          program. 32
                                              ***



32
     See Exhibit 22.
                                              19
      Case 3:21-cv-00820-E Document 1 Filed 04/09/21           Page 20 of 27 PageID 20



          38.    Although the AAAC recognized Ms. Rana needed a longer leave of

absence, the effect of the AAAC’s directive was to give Ms. Rana an extension due

to a disability but then, in the same breath, require that Ms. Rana study and sit for

the Step 1 exam a second time while suffering from that disability. Ms. Rana was

facing not only studying and taking the Step 1 while suffering from a disability but

shouldering the additional pressure of the possibility of dismissal should she fail the

Step 1 exam a second time. Again, in effect, no accommodation.

          39.    Ms. Rana’s condition continued to deteriorate and on September 23,

2020 Dr. Moore reported:

                ADHD; Inattention to detail/careless mistakes, Difficulty
                remaining on task, Trouble listening, unorganized and
                Avoids/dislikes tasks that require mental effort. However
                denies symptoms in childhood.

                Psychosis: Aside for attention focus, cognitive concerns
                noted above that have worsened over the last year denies
                other symptoms. She does report some paranoia about her
                friends wanting to date he ex-boyfriend, identifies that it feels
                excessive. Denies AH or other delusions.33

          40.    On a follow up visit a week later, September 30, 2020, Dr. Moore

noted:

                I continue to be concerned Sara’s poor attention and focus
                may be due to developing a psychotic illness. . . . She
                exhibited some ruminations and switched the topic today,
                interrupted a few times and did not appear well groomed,

33
     See Exhibit 23.
                                               20
      Case 3:21-cv-00820-E Document 1 Filed 04/09/21         Page 21 of 27 PageID 21



                athough not out of the ordinary for someone studying at
                home.

                On last Monday I spoke with Sara’s father . . . to convey my
                concern about her attention and focus not being congruent
                with what we would expect from an anxiety diagnosis and
                possibly indicated another problem I emphasized the
                importance of neuorpsych testing to better understand er
                thinking and processing. . . . 34

          41.    On October 13, 2020, at a follow up visit Dr. Dodge noted:

                Psychosis: inappropriate effect and moving from topic to
                topic in tengential manner, smiling at inappropriate ties,
                superficial responses to questions, minimal insight into
                situation.

                                             ***
                Although pt and parents report no signs or symptoms other
                than mild anxiety It is clear Sara has functional deficits and
                not improving with Lexapro. . . .

                My concern is for primary psychotic illness. . . .

                Possible recommendation of transfer of care to early stage
                psychosis clinic once neuropsych testing is completed.35

          42.    On November 3, 2020, Dr. Dodge reports:

                She reports the following symptoms: Psychosis: delusions:
                People talking behind her back, tweeting about her (possibly
                true) and hiring lawyers to address her texts to their children
                (parents deny this).

                In session today, Sara reports ‘every single person in my
                class knows about what is going on with me and no one asked

34
     See Exhibit 24.
35
     See Exhibit 25.
                                              21
      Case 3:21-cv-00820-E Document 1 Filed 04/09/21         Page 22 of 27 PageID 22



                 my permission.’ She reports she told a friend that she was
                 having thoughts about dying and that friend told everyone
                 including my ex boyfriend and his parents called a lawyer
                 and then called my dad. She also reports ‘there’s another
                 psychiatrist monitoring me’ but says she has not met with this
                 person nor knows his name.’36

          43.     On November 6, 2020, the AAAC approved another disability

accommodation.

                UT Southwestern has reviewed your Formal Request of
                Accommodations Due to Disability, along with the supporting
                documentation from your Health Care Professional. In
                accordance with EDU-103 Learners with Disabilities, the
                accommodations described below have been approved:

                1. . . . You have been approved for an extension of an
                   additional 3 months beginning December 12, 2020 through
                   March 20, 2020.

                                           ***
                2. Prior to your return to the program, you must do the
                    following:
                                           ***
                   f. You must sit for USMLE step 1 exam by February 26,
                   2021. . . . You must have a passing score before you return
                   to the program. You must meet all USMLE requirements as
                   stipulated by the Medical School’s USMLE policy.37

          44.     Once again, UT Southwestern acknowledged Ms. Rana’s disability but

required that she have a passing score on the USLME before she returned.




36
     See Exhibit 26.
37
     See Exhibit 27.
                                              22
      Case 3:21-cv-00820-E Document 1 Filed 04/09/21          Page 23 of 27 PageID 23



          45.     On November 11, 2020, Ms. Rana had a follow up visit with Dr. Moore.

Dr. Moore noted:

                 . . . She reports anxiety about peers saying that she’s ‘a gay
                 black man’ and has an abusive father. She indicates that she
                 doesn’t actually have proof that people are saying these
                 things, Parents say they don’t think these are true. A title IX
                 email went out the whole school and she felt it was directed
                 towards her or about her. There are instances of her thinking
                 that yahoo ads are about her and specifically targeting her.
                 She feels there are widespread rumors about her not passing
                 STEP exam. She’s sending mom emails about pregnancy and
                 denying that she’s gay. She asked me several questions about
                 whether she should be concerned because she notices mom
                 talking to herself.

                 She reports an uncle told her she has psychosis and she’s
                 starting to realize that she may have some paranoia. . . .

                 She’s still struggling w/organizing her thoughts. Her focus
                 and concentration remain impaired. She’s struggling
                 studying for the STEP exam.
                                        ***
                 She has significant anxiety surrounding the STEP exam. . . .
                                        ***
                 . . . I had frank discussion w/family that I was concerned
                 about a primary psychotic disorder, in particular
                 schizophrenia given her neuropsych testing, neurology
                 workup, course and presentation. I recommended the HOPE
                 clinic to which they were agreeable. At times, they were
                 focused on her STEP exam and school. I emphasized the
                 importance of focusing on treatment and early intervention.38

          46.     On November 17, 2020, Dr. Moore wrote to the AAAC:

                Sara Rana . . . has been a patient of mine at UTSW Student
                Wellness and Counseling Clinic since 2018. . . . She initially

38
     See Exhibit 28.
                                               23
      Case 3:21-cv-00820-E Document 1 Filed 04/09/21            Page 24 of 27 PageID 24



                presented to the Student Wellness and Counseling Clinic with
                concerns of anxiety. Over the last 8 months she’s had increasing
                impairments in working memory, perceptual reasoning, reading
                comprehension, and processing speed and likely decline in full
                scale-IQ. It’s also become increasingly clear over this time, that
                Ms. Rana is experiencing paranoid delusions, ideas of
                reference, and disorganized thought process. She’s had
                significant impairments in self-care, sleep, ability to manage
                her own health care, and social impairments. She’s also
                experience impairment in academic functioning necessitating a
                leave of absence from medical school.39

          47.     On November 18, 2020, in a follow up visit, Dr. Moore

reported:

                 She reports being scared of her dad, despite her typically
                 thinking of him as being loved and kind. She feels that Dr.
                 Silver may have leaked personal information about her to
                 friends. She says that dad and uncle are being questioned by
                 the White House. She says this is based on news articles she
                 saw. She feels that best friend is married to her ex-boyfriend
                 (not the case) and her mom is getting re-married. She saw a
                 picture on TV about going to the Navy, now thinking she is
                 going to be forced to join the Navy. She’s seen several ads
                 on yahoo that she feels are meant directly for her. She fears
                 she will be kicked out of medical school because of actions
                 of others (dad’s behavior). She reports fears that Joe Biden is
                 going to give her specifically COVID-19. She does not feel
                 she can trust anyone, and wonders if I will leak all of her
                 information to the general public, It’s notable she’s having
                 more difficulty w/organizing thoughts than previous visit.
                                        ***
                 She’s not sleeping well, only 30 minutes at a time. She’s
                 getting up in the middle of the night, to write emails to herself
                 regarding anxious or paranoid thoughts.
                                        ***

39
     See Exhibit 29.
                                                24
      Case 3:21-cv-00820-E Document 1 Filed 04/09/21          Page 25 of 27 PageID 25



                She’s not been able to study for the STEP exam.
                                       ***
                Diagnosis
                Psychosis, unspecified psychosis type (*) (primary encounter
                diagnosis)
                I am most concerned about schizophrenia, given cognitive
                decline, increasing thought disorganization, paranoia, ideas
                of reference. I discussed w/ prior providers again today, she’s
                not ever had a clear episode in which she met criteria for a
                major depressive episode or manic episode to suggest mood
                disorder w/ psychotic features.40

          48.    In November of 2020, Ms. Rana transferred her care to Ahmad Raza,

M.D., Ph.D. Dr. Raza is a Faculty Professor in the Department of Psychiatry at UT

Southwestern. He specializes in refractory depression, obsessive compulsive

disorder, neurostimulation and psychopharmacology. He has been involved in

teaching and training medical students, residents, and psychiatrists for 25 years.

          49.    Dr. Raza first saw Ms. Rana on November 19, 2020. He noted stress

led to increased anxiety followed by depression. Ms. Rana reported ruminating,

anxious, unable to control worry, poor sleep, frequent nightmares, panic attacks, and

feeling sad with crying spells.

                Patient now also reports that someone in Fort Worth reported
                her parents for child abuse. She also states that she looked up
                herself online and found out that she was a convicted felon.
                She also reports feeling paranoid that others are out to get her
                including people on social media. She went on to say "my
                dad's brother convicted me as a felon". "Everybody thinks I
                have coronavirus" and that they are "making a bet" on her.
                She reports that she is being observed, her story is being

40
     See Exhibit 30.
                                              25
      Case 3:21-cv-00820-E Document 1 Filed 04/09/21          Page 26 of 27 PageID 26



                "told" including on the TV and by news media. However she
                repeatedly stated "may be there are illogical ideas", maybe it
                is all in my head". she also states that She denies any auditory
                or visual hallucinations. While describing the psychotic
                symptoms patient was bewildered, repeatedly stated "I do not
                know if this is true". She is able to doubt the reality basis or
                validity of these thoughts when confronted. 41

          50.    Dr. Raza’s impression was that Ms. Rana condition was “more likely

to be a mood disorder with psychotic features rather than a primary psychotic

disorder.” Dr. Raza’s Working Diagnosis was “Major depressive disorder, single

episode, severe with psychotic features.” In short, Dr. Raza found Ms. Rana had

been misdiagnosed. Dr. Raza began administering appropriate medication.

          51.    On November 20, 2020, Dr. Barker wrote approving the extension

provided on the November 6th Accommodation and updated the accommodation:

“Updated terms required for leave: She must have a passing score returned on Step

1 prior to her last day of leave above.”42

          52.    In a follow up visit on December 2, 2020, Dr. Raza reported:

                She also reports significant anxiety with the primary focus
                being her future, reactions of her colleagues and her extended
                social circle to her psychiatric challenges. Patient continues
                to display significant psychotic symptoms although
                according to her father these are less frequent and overall less
                distressing. There have been some days when these were
                significantly attenuated. She reports that she thought that
                "emails and adds were talking to her" for the past few months
                and states that "I could not make it out that that there were

41
     See Exhibit 31.
42
     See Exhibit 32.
                                              26
      Case 3:21-cv-00820-E Document 1 Filed 04/09/21           Page 27 of 27 PageID 27



                real or not". When probed further she believes that the likely
                her is that there were real. She also accuses others of calling
                her father "a racist white dog" although she denies any
                auditory or visual hallucinations. She is less worried about
                her being listed on the Internet as a felon. She states that as a
                result of events of last few months she is thinking of changing
                her name and becoming " Mediterranean".
                Parents report that patient has an imaginary Jewish friend by
                the name of Jack who she thinks will convert to Islam to
                marry her. In order to meet him she booked a hotel in New
                York for 4 days.
                Father also reports obsessive journaling with disorganized
                and psychotic content.43

          53.    On December 17, 2020, Dr. Raza reported:

                Patient continues to show gradual and progressive
                improvement in mood, anxiety and psychotic symptoms
                although she is not in full symptomatic remission.
                In the past week there have been no psychotic symptoms,
                patient displays improved insight into the lack of reality basis
                of her previous psychosis. She continues to make occasional
                odd statements, but these are infrequent. She continues to
                engage in journaling with some evidence of psychosis in her
                writing in terms of structure and content. She continues to
                fantasize and ruminate about marrying different people
                without any obvious connection to them. There is significant
                improvement in depressive and anxiety symptoms as well as
                sleep. . . .
                                              ***
                Patient remains engaged in PHP, is performing well in the
                program based on my discussions with the program director.
                She plans to transition to IOP at Carrollton Springs followed
                by return to work IOP.
                Patient will also start individual psychotherapy with Dr.
                Wendy Ringe in January.44


43
     See Exhibit 33.
44
     See Exhibit 34.
                                               27
